Name: Council Regulation (EU) NoÃ 753/2011 of 1Ã August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs;  international trade;  international security
 Date Published: nan

 2.8.2011 EN Official Journal of the European Union L 199/1 COUNCIL REGULATION (EU) No 753/2011 of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215(2) thereof, Having regard to Council Decision 2011/486/CFSP of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan (1), adopted in accordance with Chapter 2 of Title V of the Treaty on European Union, Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) On 17 June 2011, the United Nations Security Council (UNSC), acting under Chapter VII of the Charter of the United Nations, adopted Resolution 1988 (2011) concerning the situation in Afghanistan which still constitutes a threat to international peace and security. (2) On 1 August 2011, the Council of the European Union adopted Decision 2011/486/CFSP which provides for the freezing of funds and economic resources of, restrictions on the admission to the Union of, prohibition on the direct and indirect supply, sale or transfer, of weapons and military equipment to, and prohibition on the provision of related assistance and services to, individuals, groups, undertakings and entities listed either by the Committee established by UNSC Resolution 1988 (2011), or prior to the adoption of that Resolution, by the Committee established by UNSC Resolutions 1267 (1999) and 1333 (2000). (3) Some of those measures fall within the scope of the Treaty on the Functioning of the European Union (TFEU) and regulatory action at the level of the Union is therefore necessary in order to implement them, in particular with a view to ensuring their uniform application by economic operators in all Member States. (4) This Regulation respects the fundamental rights and observes the principles recognised in particular by the Charter of Fundamental Rights of the European Union and notably the right to an effective remedy and to a fair trial and the right to the protection of personal data. This Regulation should be applied in accordance with those rights. (5) This Regulation also fully respects the obligations of Member States under the Charter of the United Nations and the legally binding nature of the UNSC Resolutions. (6) The power to amend the list in Annex I to this Regulation should be exercised by the Council, in view of the specific threat to international peace and security posed by the situation in Afghanistan, and to ensure consistency with the process for amending and reviewing the Annex to Decision 2011/486/CFSP. (7) The procedure for amending the list in Annex I to this Regulation should include providing designated natural or legal persons, groups, undertakings and entities with the grounds for listing, so as to give them an opportunity to submit observations. Where observations are submitted by any designated person, group, undertaking or entity, or substantial new evidence is presented, the Council should review its decision in the light of those observations and inform the person, group, undertaking or entity concerned accordingly. (8) For the implementation of this Regulation, and in order to create maximum legal certainty within the Union, the names and other relevant data concerning natural and legal persons, groups, undertakings and entities whose funds and economic resources should be frozen in accordance with this Regulation, must be made public. Any processing of personal data should respect Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (2) and Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (3). (9) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation, the following definitions shall apply: (a) funds means financial assets and benefits of every kind, including but not limited to: (i) cash, cheques, claims on money, drafts, money orders and other payment instruments; (ii) deposits with financial institutions or other entities, balances on accounts, debts and debt obligations; (iii) publicly- and privately-traded securities and debt instruments, including stocks and shares, certificates representing securities, bonds, notes, warrants, debentures and derivatives contracts; (iv) interest, dividends or other income on or value accruing from or generated by assets; (v) credit, right of set-off, guarantees, performance bonds or other financial commitments; (vi) letters of credit, bills of lading, bills of sale; (vii) documents evidencing an interest in funds or financial resources; (b) freezing of funds means preventing any move, transfer, alteration, use of, access to, or dealing with funds in any way that would result in any change in their volume, amount, location, ownership, possession, character, destination or other change that would enable the funds to be used, including portfolio management; (c) economic resources means assets of every kind, whether tangible or intangible, movable or immovable, which are not funds but may be used to obtain funds, goods or services; (d) freezing of economic resources means preventing their use to obtain funds, goods or services in any way, including, but not limited to, by selling, hiring or mortgaging them; (e) technical assistance means any technical support related to repairs, development, manufacture, assembly, testing, maintenance, or any other technical service, and may take forms such as instruction, advice, training, transmission of working knowledge or skills or consulting services; including verbal forms of assistance; (f) Sanctions Committee means the Committee of the UNSC which was established pursuant to paragraph 30 of UNSC Resolution 1988 (2011); (g) 1267 Committee means the Committee of the UNSC which was established pursuant to UNSC Resolutions 1267(1999) and 1333(2000). (h) grounds for listing means the publicly releasable portion of the statement of case as provided by the Sanctions Committee and/or, where applicable, the narrative summary of reasons for listing as provided by the Sanctions Committee; or in the case of a person, group, undertaking or entity listed in Annex I to this Regulation, who was previously listed in Annex I to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban (4), the statement of case and/or narrative summary of reasons provided by the 1267 Committee. (i) territory of the Union means the territories of the Member States to which the TFEU is applicable, under the conditions laid down in the TFEU, including their airspace. Article 2 It shall be prohibited: (a) to provide, directly or indirectly, technical assistance related to the goods and technology listed in the Common Military List of the European Union (5) (Common Military List), or related to the provision, manufacture, maintenance and use of goods included in that list, to any person, group, undertaking or entity listed in Annex I; (b) to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibition in point (a). Article 3 1. All funds and economic resources belonging to, owned, held or controlled by a natural or legal person, group, undertaking or entity listed in Annex I shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of a natural or legal person, group, undertaking or entity listed in Annex I. 3. The participation, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to circumvent the measures referred to in paragraphs 1 and 2 shall be prohibited. Article 4 1. Annex I shall consist of a list of natural or legal persons, groups, undertakings and entities who: (a) were listed, immediately prior to the date of adoption of UNSC Resolution 1988 (2011), as the Taliban, and other individuals, groups, undertakings and entities associated with them, in section A (Individuals associated with the Taliban) and section B (entities and other groups and undertaking associated with the Taliban) of the Consolidated List of the 1267 Committee; or (b) have been designated by the Sanctions Committee as being individuals, groups, undertakings and entities associated with the Taliban in constituting a threat to the peace, stability and security of Afghanistan. 2. Annex I shall include the grounds for listing of listed natural or legal persons, groups, undertakings and entities, as provided by the UNSC or by the Sanctions Committee. 3. Annex I shall also include, where available, the information necessary to identify the natural or legal persons, groups, undertakings and entities concerned, as provided by the UNSC or by the Sanctions Committee. With regard to natural persons, such information may include names including aliases, date and place of birth, nationality, passport and identity card numbers, gender, address, if known, and function or profession. With regard to legal persons, groups, undertakings and entities, such information may include names, place and date of registration, registration number and place of business. Annex I shall also include the date of designation by the UNSC or by the Sanctions Committee. Article 5 1. By way of derogation from Article 3, the competent authorities of the Member States as identified on the websites listed in Annex II, may authorise the release of certain frozen funds or economic resources, or the making available of certain funds or economic resources, under such conditions as they deem appropriate, after having determined that the funds or economic resources are: (a) necessary for the basic expenses of persons listed in Annex I and their dependent family members, including payments for foodstuffs, rent or mortgages, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for the payment of reasonable professional fees and the reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for the payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; provided that the Member State concerned has notified the Sanctions Committee of such determination and its intention to grant the authorisation, and the Sanctions Committee has not objected to that course of action within three working days of notification. 2. By way of derogation from Article 3, the competent authorities of the Member States, as identified on the websites listed in Annex II, may authorise the release of certain frozen funds or economic resources, or the making available of certain funds or economic resources, after having determined that the frozen funds or economic resources are necessary for extraordinary expenses provided that the Sanctions Committee has been notified of that determination by the Member State concerned and the determination has been approved by the Sanctions Committee. 3. Any person, group, undertaking or entity wishing to benefit from the exemptions referred to in paragraphs 1 or 2 shall address its request to the relevant competent authority of the Member State as listed in Annex II. The competent authority listed in Annex II shall promptly notify both the person, group, undertaking or entity that made the request, and any other person, group, undertaking or entity known to be directly concerned, in writing, of whether the request has been granted. The relevant Member State shall also inform other Member States and the Commission whether the request for such an exemption has been granted. 4. Funds released and transferred within the Union in order to meet expenses or recognised by virtue of this Article shall not be subject to further restrictive measures pursuant to Article 3. 5. In the case of persons, groups, undertakings or entities listed in Annex I to this Regulation who were previously listed in Annex I to Regulation (EC) No 881/2002, authorisations granted previously by the competent authorities of the Member States, as identified on the websites listed in Annex II, in relation to the categories of derogation described in paragraphs 1 and 2 of this Article, shall continue to apply. Article 6 1. Article 3(2) shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose before the date on which the account became subject to this Regulation, or, in the case of persons, groups, undertakings or entities listed in Annex I to this Regulation who were previously listed in Annex I to Regulation (EC) No 881/2002, the date on which they were first subject to Regulation (EC) No 337/2000 (6), Regulation (EC) No 467/2001 (7), or Regulation (EC) No 881/2002. provided that any such interest, other earnings and payments are frozen in accordance with Article 3(1). 2. Article 3(2) shall not prevent financial or credit institutions in the Union from crediting frozen accounts where they receive funds transferred to the account of a listed natural or legal person, group, undertaking or entity, provided that any additions to such accounts will also be frozen. The financial or credit institution shall inform the relevant competent authority about any such transaction without delay. Article 7 1. The freezing of funds and economic resources or the refusal to make funds or economic resources available, carried out in good faith on the basis that such action is in accordance with this Regulation, shall not give rise to liability of any kind on the part of the natural or legal person or entity or body implementing it, or its directors or employees, unless it is proved that the funds and economic resources were frozen or withheld as a result of negligence. 2. The prohibition set out in Article 3(2) shall not give rise to any liability of any kind on the part of the natural and legal persons, entities or bodies who made funds or economic resources available if they did not know, and had no reasonable cause to suspect, that their actions would infringe the prohibition in question. Article 8 1. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy, natural and legal persons, entities and bodies shall: (a) supply immediately any information which would facilitate compliance with this Regulation, such as accounts and amounts frozen in accordance with Article 3, to the competent authority in the Member State where they are resident or located, as indicated on the websites listed in Annex II, and shall transmit such information, either directly or through the Member States, to the Commission; and (b) cooperate with that competent authority in any verification of that information. 2. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received. Article 9 The Member States and the Commission shall immediately inform each other of the measures taken under this Regulation and shall supply each other with any other relevant information at their disposal in connection with this Regulation, in particular information in respect of violation and enforcement problems and judgments handed down by national courts. Article 10 The Commission shall be empowered to amend Annex II on the basis of information supplied by Member States. Article 11 1. Where the UNSC or the Sanctions Committee lists a natural or legal person, group, undertaking or entity the Council shall include such natural or legal person, group, undertaking or entity on the list in Annex I. 2. The Council shall communicate its decision, including the grounds for listing, to the natural or legal person, group, undertaking or entity referred to in paragraph 1, either directly, if the address is known, or through the publication of a notice, providing such natural or legal person, group, undertaking or entity with an opportunity to present observations. 3. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the natural or legal person, group, undertaking or entity accordingly. 4. Where the United Nations decides to delist a natural or legal person, group, undertaking or entity, or to amend the identifying data of a listed natural or legal person, group, undertaking or entity, the Council shall amend Annex I accordingly. 5. Paragraphs 2 and 3 shall also apply to a natural or legal person, group, undertaking or entity listed in Annex I to this Regulation, who was previously listed in Annex I to Regulation (EC) No 881/2002. Article 12 1. Member States shall lay down the rules on penalties applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive. 2. Member States shall notify the Commission of those rules without delay after the entry into force of this Regulation and shall notify it of any subsequent amendment. Article 13 Where there is, in this Regulation, a requirement to notify, inform or otherwise communicate with the Commission, the address and other contact details to be used for such communication shall be those indicated in Annex II. Article 14 This Regulation shall apply: (a) within the territory of the Union, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Union who is a national of a Member State; (d) to any legal person, group, undertaking or entity which is incorporated or constituted under the law of a Member State; (e) to any legal person, group, undertaking or entity in respect of any business done in whole or in part within the Union. Article 15 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 2011. For the Council The President M. DOWGIELEWICZ (1) See page 57 of this Official Journal. (2) OJ L 8, 12.1.2001, p. 1. (3) OJ L 281, 23.11.1995, p. 31. (4) OJ L 139, 29.5.2002, p. 9. (5) OJ C 69, 18.3.2010, p. 19. (6) Council Regulation (EC) No 337/2000 of 14 February 2000 concerning a flight ban and a freeze of funds and other financial resources in respect of the Taliban of Afghanistan (OJ L 43, 16.2.2000, p. 1). (7) Council Regulation (EC) No 467/2001 of 6 March 2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (OJ L 67, 9.3.2001, p. 1). ANNEX I LIST OF NATURAL AND LEGAL PERSONS, GROUPS, UNDERTAKINGS AND ENTITIES REFERRED TO IN ARTICLE 4 (1) Abdul Baqi. Title: (a) Maulavi (b) Mullah. Grounds for listing: (a) Governor of the provinces of Khost and Paktika under the Taliban regime; (b) Vice-Minister of Information and Culture under the Taliban regime; (c) Consulate Dept, Ministry of Foreign Affairs under the Taliban regime. Date of birth: approximately 1962. Place of birth: Jalalabad city, Nangarhar province, Afghanistan. Nationality: Afghan. Other information: believed to be in the Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. (2) Abdul Qadeer Abdul Baseer. Title: (a) General, (b) Maulavi. Grounds for listing: Military AttachÃ ©, Taliban Embassy, Islamabad, Pakistan. Date of birth: 1964. Place of birth: Nangarhar, Afghanistan. Nationality: Afghan. Passport No: D 000974 (Afghan passport). Other information: repatriated to Afghanistan in February 2006. Date of UN designation:25.1.2001. (3) Amir Abdullah (alias Amir Abdullah Sahib). Address: Karachi, Pakistan. Date of birth: Approximately 1972. Place of birth: Paktika Province, Afghanistan. Nationality: Afghan. Date of UN designation:20.7.2010. Date of designation referred to in Article 6(1)(b):20.7.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Amir Abdullah has served as treasurer to senior Taliban leader Abdul Ghani Baradar (TI.B.24.01.) and was the former deputy to the Taliban governor of Kandahar Province, Afghanistan. Amir Abdullah has travelled to Kuwait, Saudi Arabia, Libya and the United Arab Emirates to raise funds for the Taliban. He has also facilitated communications for Taliban leadership and coordinated high-level meetings at the guesthouse of his residence in Pakistan. Abdullah helped many senior Taliban members who fled Afghanistan in 2001 to settle in Pakistan. (4) Abdul Manan. Title: (a) Mr, (b) Mawlawi. Grounds for listing: Commercial AttachÃ ©, Taliban Embassy, Abu Dhabi. Nationality: Afghan. Date of UN designation:25.1.2001. (5) Abdul Razaq. Title: Maulavi. Date of birth: approximately 1958. Place of birth: Arghandab district, Kandahar province, Afghanistan. Nationality: Afghan. Other information: (a) Minister of Commerce (Taliban regime), (b) arrested in 2003 in Kandahar province in Afghanistan. Date of UN designation:31.1.2001. (6) Abdul Wahab. Title: Malawi. Grounds for listing: Taliban ChargÃ © dAffaires in Riyadh under the Taliban regime. Date of birth: Approximately 1973. Place of birth: Faryab province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (7) Abdul Rahman Agha. Title: Maulavi. Grounds for listing: Chief Justice of Military Court of the Taliban regime. Date of birth: Approximately 1958. Place of birth: Arghandab district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (8) Abdul Wasay Mutasim Agha. (alias (a) Mutasim Aga Jan, (b) Agha Jan, (c) Abdul Wasay Agha Jan Motasem). Title: Mullah. Grounds for listing: Minister of Finance of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Kandahar city, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. Date of designation referred to in Article 6(1)(b):31.1.2001. (9) Janan Agha. Title: Mullah. Grounds for listing: Governor of Fariab province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Central Uruzgan province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (10) Sayed Mohammad Azim Agha (alias (a) Sayed Mohammad Azim Agha, (b) Agha Saheb). Title: Maulavi. Grounds for listing: Employee of the Passport and Visa Department of the Taliban regime. Date of birth: Approximately 1966. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (11) Sayyed Ghiassouddine Agha (alias (a) Sayed Ghiasuddin Sayed Ghousuddin, (b) Sayyed Ghayasudin, (c) Sayed Ghias). Title: Maulavi. Grounds for listing: (a) Minister of Haj and Religious Affairs of the Taliban regime, (b) Education Minister of the Taliban regime. Date of birth: Between 1958 and 1963. Place of birth: Faryab province, Afghanistan. Nationality: Afghan. Other information: (a) Taliban member responsible for Faryab province, Afghanistan as of May 2007, (b) Involved in drug trafficking. Date of UN designation:31.1.2001. (12) Mohammad Ahmadi. Title: (a) Mullah, (b) Haji. Grounds for listing: President of Da Afghanistan Bank under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Daman district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (13) Mohammad Shafiq Ahmadi. Title: Mullah. Grounds for listing: Governor of Samangan Province (Afghanistan) under the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. (14) Ahmadullah (alias Ahmadulla) Title: Qari. Grounds for listing: Minister of Security (Intelligence) of the Taliban regime. Date of birth: approximately 1975. Place of birth: Qarabagh district, Ghazni province, Afghanistan. Nationality: Afghan. Other information: Reportedly deceased in December 2001. Date of UN designation:25.1.2001. Date of designation referred to in Article 6(1)(b):25.1.2001. (15) Abdul Bari Akhund (alias Haji Mullah Sahib). Title: (a) Maulavi, (b) Mullah. Grounds for listing: Governor of Helmand Province under the Taliban regime. Date of birth: approximately 1953. Place of birth: Helmand province, Afghanistan. Nationality: Afghan. Other information: (a) Member of a seven-member Taliban leadership committee in Kandahar, Afghanistan, as of May 2007, (b) Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. (16) Ahmed Jan Akhund. Title: Maulavi. Grounds for listing: Minister of Water and Electricity of the Taliban regime. Date of birth: Between 1953 and 1958. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (17) Attiqullah Akhund. Title: Maulavi. Grounds for listing: Deputy Minister of Agriculture of the Taliban regime. Date of birth: Approximately 1953. Place of birth: Shawali Kott district, Kandahar, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (18) Hamidullah Akhund. Title: Mullah. Grounds for listing: Head of Ariana Afghan Airlines under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (19) Mohammad Hassan Akhund. Title: (a) Mullah, (b) Haji. Grounds for listing: (a) First Deputy, Council of Ministers of the Taliban regime, (b) Foreign Minister before Wakil Ahmad Mutawakil under the Taliban regime, (c) Governor of Kandahar under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Other information: (a) from the Malwhavi Khaalis faction, one of the seven factions of Jihad against the Soviets, (b) graduated from a madrasa in Quetta, Pakistan, (c) a close associate of Mullah Omar. Date of UN designation:25.1.2001. (20) Mohammad Abbas Akhund. Title: Mullah. Grounds for listing: Minister of Public Health of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (21) Mohammad Essa Akhund. Title: (a) Alhaj, (b) Mullah. Grounds for listing: Minister of Water, Sanitation and Electricity of the Taliban regime. Date of birth: Approximately 1958. Place of birth: Spinboldak district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (22) Ubaidullah Akhund (alias (a) Obaidullah Akhund, (b) Obaid Ullah Akhund). Title: (a) Mullah, (b) Hadji, (c) Maulavi. Grounds for listing: Minister of Defence of the Taliban regime. Date of birth: approximately 1968. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. Other information: (a) One of the deputies of Mullah Omar, (b) Member of the Talibans leadership, in charge of military operations. Date of UN designation:25.1.2001. (23) Ahmad Jan Akhundzada Shukoor Akhundzada (alias (a) Ahmad Jan Akhunzada (b) Ahmad Jan Akhund Zada). Title: (a) Maulavi (b) Mullah. Grounds for listing: Governor of Zabol Province (Afghanistan) under the Taliban regime. Place of birth: Uruzgan province, Afghanistan. Nationality: Afghan. Other information: Taliban member in charge of Uruzgan province, Afghanistan, as at early 2007. Date of UN designation:25.1.2001. Date of designation referred to in Article 6(1)(b):25.1.2001. (24) Mohammad Eshaq Akhunzada. Title: Maulavi. Grounds for listing: Governor of Laghman Province (Afghanistan) under the Taliban regime. Date of birth: Between 1963 and 1968. Place of birth: Qarabajh district, Ghazni province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (25) Agha Jan Alizai (alias (a) Haji Agha Jan Alizai (b) Hajji Agha Jan (c) Agha Jan Alazai (d) Haji Loi Lala (e) Loi Agha). Title: Haji. Date of birth: (a)15.10.1963, (b)14.2.1973, (c) 1967, (d) Approximately 1957. Place of birth: (a) Hitemchai Village, Helmand Province, Afghanistan, (b) Kandahar, Afghanistan. Nationality: Afghan. Date of UN designation:4.11.2010. Date of designation referred to in Article 6(1)(b):4.11.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Agha Jan Alizai has managed one of the largest drug trafficking networks in Helmand, Afghanistan, and has provided funds to the Taliban in exchange for protection of his narco-trafficking activities. In 2008, a group of narcotics traffickers, including Alizai, agreed to pay the Taliban tax on land where opium poppy was planted in return for Taliban agreement to organize transportation for narcotics materials. The Taliban also agreed to provide security for the narco-traffickers and their storage sites, while the traffickers would provide shelter and transportation to Taliban fighters. Alizai has also been involved in the purchase of weapons for the Taliban and has travelled to Pakistan regularly to meet senior Taliban leaders. Alizai has also facilitated the procurement of fraudulent Iranian passports by Taliban members in order to travel to Iran for training. In 2009, Alizai provided a passport and funds to a Taliban commander to travel to Iran. (26) Allahdad (alias Akhund). Title: Maulavi. Grounds for listing: Minister of Construction of the Taliban regime. Date of birth: Approximately 1953. Place of birth: Spinboldak district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. (27) Aminullah Amin. Title: Maulavi. Grounds for listing: Governor of Saripul Province (Afghanistan) under the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. (28) Mohammad Sadiq Amir Mohammad. Title: (a) Alhaj, (b) Maulavi. Grounds for listing: Head of Afghan Trade Agency, Peshawar, Pakistan under the Taliban regime. Date of birth: 1934. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: SE 011252 (Afghan passport). Date of UN designation:25.1.2001. (29) Muhammad Taher Anwari (alias (a) Mohammad Taher Anwari, (b) Haji Mudir). Title: Mullah. Grounds for listing: Director of Administrative Affairs of the Taliban regime, (b) Minister of Finance of the Taliban. Date of birth: Approximately 1961. Place of birth: Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (30) Arefullah Aref. Title: Maulavi. Grounds for listing: Deputy Minister of Finance of the Taliban regime. Date of birth: Approximately 1958. Place of birth: Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. (31) Sayed Esmatullah Asem (alias Esmatullah Asem). Title: Maulavi. Grounds for listing: (a) Deputy Minister of Preventing Vice and Propagating Virtue of the Taliban regime, (b) Secretary General of the Afghan Red Crescent Society (ARCS) under the Taliban regime. Date of birth: Approximately 1967. Place of birth: Ningarhar province, Afghanistan. Nationality: Afghan. Other information: (a) Member of the Talibans leadership as of May 2007, (b) Believed to be in the Afghanistan/Pakistan border area, (c) Member of the Taliban Council of Peshawar. Date of UN designation:23.2.2001. (32) Atiqullah. Title: (a) Hadji, (b) Molla. Grounds for listing: Deputy Minister of Public Works of the Taliban regime. Nationality: Afghan. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: After the capture of Kabul by the Taliban in 1996, Atiqullah was appointed to a position in Kandahar. In 1999 or 2000, he was appointed First Deputy Minister for Agriculture, then Deputy Minister of Public Works in the Taliban regime. After the fall of the Taliban regime, Atiqullah became Taliban operational officer in the south of Afghanistan. In 2008, he became a deputy to the Taliban Governor of Helmand Province, Afghanistan. (33) Azizirahman. Title: Mr Grounds for listing: Third Secretary, Taliban Embassy, Abu Dhabi. Nationality: Afghan. Date of UN designation:25.1.2001. (34) Abdul Ghani Baradar (alias Mullah Baradar Akhund). Title: Mullah. Grounds for listing: Deputy, Minister of Defence of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Weetmak village, Dehrawood district, Uruzgan province, Afghanistan. Nationality: Afghan. Other information: (a) Belongs to Popalzai tribe, (b) Senior Taliban military commander and member of Taliban Quetta Council as of May 2007, (c) Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. (35) Shahabuddin Delawar. Title: Maulavi. Grounds for listing: Deputy of High Court of the Taliban regime. Date of birth: 1957. Place of birth: Logar province, Afghanistan. Nationality: Afghan. Other information: believed to be in the Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. (36) Dost Mohammad (alias Doost Mohammad). Title: (a) Mullah, (b) Maulavi. Grounds for listing: Governor of Ghazni Province under the Taliban regime. Date of birth: Between 1968 and 1973. Place of birth: Daman district, Kandahar province, Afghanistan. Nationality: Afghan. Other information: (a) One the Taliban military commanders as of May 2007, (b) Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. (37) Mohammad Azam Elmi. Title: Maulavi. Grounds for listing: Deputy Minister of Mines and Industries of the Taliban regime. Date of birth: approximately 1968. Nationality: Afghan. Other information: reportedly deceased in 2005. Date of UN designation:23.2.2001. (38) Faiz. Title: Maulavi. Grounds for listing: Head of the Information Department, Ministry of Foreign Affairs of the Taliban regime. Date of birth: Approximately 1969. Place of birth: Ghazni province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (39) Rustum Hanafi Habibullah (alias Rostam Nuristani). Title: Maulavi. Grounds for listing: Deputy Minister of Public Works of the Taliban regime. Date of birth: approximately 1963. Place of birth: Dara Kolum, Do Aab district, Nuristan province, Afghanistan. Nationality: Afghan. Other information: Taliban member in charge of Nuristan province, Afghanistan, as of May 2007. Date of UN designation:25.1.2001. (40) Gul Ahmad Hakimi. Title: Maulavi. Grounds for listing: Commercial AttachÃ ©, Taliban Consulate General, Karachi. Nationality: Afghan. Date of UN designation:25.1.2001. (41) Abdullah Hamad. Title: Maulavi. Grounds for listing: Consul General, Taliban Consulate General, Quetta, Pakistan. Date of birth: 1972. Place of birth: Helmand, Afghanistan. Nationality: Afghan. Passport No: D 00857 (issued on 20.11.1997). Date of UN designation:25.1.2001. (42) Hamdullah. Title: Maulavi. Grounds for listing: Repatriation AttachÃ ©, Taliban Consulate General, Quetta. Nationality: Afghan. Date of UN designation:25.1.2001. (43) Zabihullah Hamidi. Grounds for listing: Deputy Minister of Higher Education of the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. (44) Din Mohammad Hanif (alias Qari Din Mohammad). Title: Qari. Grounds for listing: (a) Minister of Planning of the Taliban regime, (b) Minister of Higher Education of the Taliban regime. Date of birth: Approximately 1955. Place of birth: Badakhshan province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (45) Abdul Jalil Haqqani (alias Nazar Jan). Title: (a) Maulavi, (b) Mullah. Grounds for listing: Deputy Minister of Foreign Affairs of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Arghandaab district, Kandahar province, Afghanistan. Nationality: Afghan. Other information: (a) Believed to be in the Afghanistan/Pakistan border area, (b) Member of the Talibans leadership Council as of May 2007, (c) Member of the Financial Commission of the Taliban Council. Date of UN designation:25.1.2001. (46) Badruddin Haqqani (alias Atiqullah). Address: Miram Shah, Pakistan. Date of birth: approximately 1975-79. Other information: (a) operational commander of the Haqqani Network and member of the Taliban shura in Miram Shah, (b) has helped lead attacks against targets in south-east Afghanistan, (c) son of Jalaluddin Haqqani, brother of Sirajuddin Jallaloudine Haqqani and Nasiruddin Haqqani, nephew of Khalil Ahmed Haqqani. Date of UN designation:11.5.2011. Date of designation referred to in Article 6(1)(b):11.5.2011. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Badruddin Haqqani is the operational commander for the Haqqani Network, a Taliban-affiliated group of militants that operates from North Waziristan Agency in the Federally Administered Tribal Areas of Pakistan. The Haqqani Network has been at the forefront of insurgent activity in Afghanistan, responsible for many high-profile attacks. The Haqqani Networks leadership consists of the three eldest sons of its founder Jalaluddin Haqqani (TI.H.40.01.), who joined Mullah Mohammed Omars (TI.O.4.01.) Taliban regime in the mid-1990s. Badruddin is the son of Jalaluddin and brother to Nasiruddin Haqqani (TI.H.146.10.) and Sirajuddin Haqqani (TI.H.144.07.), as well as nephew of Khalil Ahmed Haqqani (TI.H.150.11.). Badruddin helps lead Taliban associated insurgents and foreign fighters in attacks against targets in south-east Afghanistan. Badruddin sits on the Miram Shah shura of the Taliban, which has authority over Haqqani Network activities. Badruddin is also believed to be in charge of kidnappings for the Haqqani Network. He has been responsible for the kidnapping of numerous Afghans and foreign nationals in the Afghanistan-Pakistan border region. (47) Ezatullah Haqqani. Title: Maulavi. Grounds for listing: Deputy Minister of Planning of the Taliban regime. Date of birth: Approximately 1957. Place of birth: Laghman province, Afghanistan. Nationality: Afghan. Other information: believed to be in the Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. (48) Jalaluddin Haqqani (alias (a) Jalaluddin Haqani, (b) Jallalouddin Haqqani, (c) Jallalouddine Haqani). Title: Maulavi. Grounds for listing: Minister of Frontier Affairs of the Taliban regime. Date of birth: Approximately 1942. Place of birth: Khost province, Zadran district, Afghanistan. Nationality: Afghan. Other information: (a) Father of Sirajuddin Jallaloudine Haqqani; (b) Believed to be in the Afghanistan/Pakistan border area; (c) Although reported deceased in June 2007, still alive as of May 2008. Date of UN designation:31.1.2001. Date of designation referred to in Article 6(1)(b):31.1.2001. (49) Khalil Ahmed Haqqani (alias (a) Khalil Al-Rahman Haqqani, (b) Khalil ur Rahman Haqqani, (c) Khaleel Haqqani). Title: Haji. Address: (a) Peshawar, Pakistan; (b) Near Dergey Manday Madrasa in Dergey Manday Village, near Miram Shah, North Waziristan Agency (NWA), Federally Administered Tribal Areas (FATA), Pakistan, (c) Kayla Village near Miram Shah, North Waziristan Agency (NWA), Federally Administered Tribal Areas (FATA), Pakistan; (d) Sarana Zadran Village, Paktia Province, Afghanistan. Date of birth: (a)1.1.1966, (b) between 1958 and 1964. Nationality: Afghan. Other information: (a) Senior member of the Haqqani Network, which operates out of North Waziristan in the Federally Administered Tribal Areas of Pakistan; (b) Had previously travelled to, and raised funds in, Dubai, United Arab Emirates; (c) Brother of Jalaluddin Haqqani and uncle of Sirajuddin Jallaloudine Haqqani. Date of UN designation:9.2.2011. Date of designation referred to in Article 6(1)(b):9.2.2011. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Khalil Ahmed Haqqani is a senior member of the Haqqani Network, a Taliban-affiliated group of militants that operates from North Waziristan Agency in the Federally Administered Tribal Areas of Pakistan. At the forefront of insurgent activity in Afghanistan, the Haqqani Network was founded by Khalil Haqqanis brother, Jalaluddin Haqqani (TI.H.40.01.), who joined Mullah Mohammed Omars (TI.0.4.01.) Taliban regime in the mid-1990s. Khalil Haqqani engages in fundraising activities on behalf of the Taliban and the Haqqani Network, often travelling internationally to meet with financial supporters. As of September 2009, Khalil Haqqani had travelled to Gulf states and had raised funds from sources there, as well as from sources in South and East Asia. Khalil Haqqani also provides support to the Taliban and the Haqqani Network operating in Afghanistan. As of early 2010, Khalil Haqqani provided funds to Taliban cells in Logar Province, Afghanistan. In 2009, Khalil Haqqani supplied and controlled approximately 160 combatants in Logar Province, Afghanistan, and was one of several people responsible for the detention of enemy prisoners captured by the Taliban and the Haqqani Network. Khalil Haqqani has taken orders for Taliban operations from Sirajuddin Haqqani (TI.H.144.07.), his nephew. Khalil Haqqani has also acted on behalf of the Al-Qaeda network (QE.A.4.01) and has been linked to its military operations. In 2002, Khalil Haqqani deployed men to reinforce Al-Qaeda network elements in Paktia Province, Afghanistan. (50) Mohammad Moslim Haqqani (alias Moslim Haqqani). Title: Maulavi. Grounds for listing: (a) Deputy Minister of Haj and Religious Affairs of the Taliban regime, (b) Deputy Minister of Higher Education of the Taliban regime. Date of birth: approximately 1958. Place of birth: Baghlan province, Afghanistan. Nationality: Afghan. Other information: Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. Date of designation referred to in Article 6(1)(b):25.1.2001. (51) Mohammad Salim Haqqani. Title: Maulavi. Grounds for listing: Deputy Minister of Preventing Vice and Propagating Virtue of the Taliban regime. Date of birth: Approximately 1967. Nationality: Afghan. Other information: from Laghman province. Date of UN designation:31.1.2001. (52) Nasiruddin Haqqani (alias (a) Naseer Haqqani, (b) Dr Naseer Haqqani, (c) Nassir Haqqani, (d) Nashir Haqqani, (e) Naseruddin, (f) Dr Alim Ghair). Address: Pakistan. Date of birth: Approximately 1970-1973. Place of birth: Afghanistan. Nationality: Afghan. Other information: Associated with the Haqqani Network, which operates out of North Waziristan in the Federally Administered Tribal Areas of Pakistan. Date of UN designation:20.7.2010. Date of designation referred to in Article 6(1)(b):20.7.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: The Haqqani Network is a Taliban-affiliated group of militants that operates from North Waziristan Agency in the Federally Administered Tribal Areas of Pakistan. It has been at the forefront of insurgent activity in Afghanistan, responsible for many high-profile attacks. The Haqqani network leadership consists of the three oldest sons of Jalaluddin Haqqani (TI.H.40.01.), one of whom is Nasiruddin Haqqani. Nasiruddin Haqqani functions as an emissary for the Haqqani Network and spends much of his time raising money. In 2004, Haqqani travelled to Saudi Arabia with a Taliban associate to raise funds for the Taliban. He also provided funds in 2004 to militants in Afghanistan for the purpose of disrupting the Afghan presidential election. From at least 2005 to 2008, Nasiruddin Haqqani collected funds for the Haqqani Network through various fundraising trips, including during regular travel to the United Arab Emirates in 2007 and through a fundraising trip to another Gulf state in 2008. As of mid-2007, Haqqani reportedly had three main sources of funding: donations from the Gulf region, drug trafficking, and payments from the Al-Qaeda network (QE.A.4.01). In late 2009, Nasiruddin Haqqani received several hundred thousand dollars from Al-Qaeda network-associated individuals in the Arabian Peninsula to use for Haqqani Network activities. (53) Sayyed Mohammed Haqqani (alias Sayyed Mohammad Haqqani). Title: Mullah. Grounds for listing: (a) Director of Administrative Affairs of the Taliban regime, (b) Head of Information and Culture in Kandahar province during the Taliban regime. Date of birth: approximately 1965. Place of birth: Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Graduate of the Haqqaniya Madrasa in Pakistan, (b) Believed to have had close relations with Taliban leader Mullah Mohammad Omar, (c) Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sayyed Mohammed Haqqani is allied with Gulbbudin Hekmatyar (QI.H.88.03) and has been a long-standing supporter of Mullah Mohammed Omar (TI.O.4.01). As Director of Administrative Affairs of the Taliban regime, he distributed Afghan identity cards to Al-Qaeda network-related foreigners who fought in Afghanistan and collected a significant amount of funds from them. Sayyed Mohammed Haqqani met several times with Aiman Muhammed Rabi al-Zawahiri (QI.A.6.01) and Farhad, Mohammed Omars secretary, in 2003 and 2004. He opened a bookstore in Qissa Khwanis bazaar, Peshawar, Pakistan, which has been implicated in the financing of the Taliban. He was still an active Taliban insurgency leader as at March 2009. (54) Sirajuddin Jallaloudine Haqqani (alias (a) Siraj Haqqani, (b) Serajuddin Haqani, (c) Siraj Haqani, (d) Saraj Haqani, (e) Khalifa). Grounds for listing: Naib Amir (Deputy Commander). Address: (a) Kela neighbourhood/Danda neighbourhood, Miramshah, North Waziristan, Pakistan, (b) Manbaul uloom Madrasa, Miramshah, North Waziristan, Pakistan, (c) Dergey Manday Madrasa, Miramshah, North Waziristan, Pakistan. Date of birth: approximately 1977/1978. Place of birth: (a) Danda, Miramshah, North Waziristan, Pakistan, (b) Srana village, Garda Saray district, Paktia province, Afghanistan, (c) Neka district, Paktika province, Afghanistan, (d) Khost province, Afghanistan. Nationality: Afghan. Other information: (a) Since 2004, major operational commander in eastern and southern regions of Afghanistan. (b) Son of Jallaloudine Haqani. (c) Belongs to Sultan Khel section, Zardan tribe of Garda Saray of Paktia province, Afghanistan. (d) Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:13.9.2007. (55) Abdul Hai Hazem. Title: Maulavi. Grounds for listing: First Secretary, Taliban Consulate General, Quetta, Pakistan. Date of birth: 1971. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: D 0001203. Date of UN designation:25.1.2001. (56) Hidayatullah (alias Abu Turab). Grounds for listing: Deputy Minister of Civil Aviation of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Arghandab district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:8.3.2001. (57) Abdul Rahman Ahmad Hottak (alias Hottak Sahib). Title: Maulavi. Grounds for listing: Deputy (Cultural) Minister of Information and Culture of the Taliban regime. Date of birth: Approximately 1957. Place of birth: Ghazni province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (58) Najibullah Haqqani Hydayetullah (alias Najibullah Haqani). Title: Maulavi. Grounds for listing: Deputy Minister of Finance of the Taliban regime. Date of birth: Approximately 1964. Nationality: Afghan. Other information: (a) From Eastern Afghanistan, (b) Member of Taliban Council in Kunar province, Afghanistan, as of May 2007, (c) Cousin of Moulavi Noor Jalal. Date of UN designation:23.2.2001. (59) Gul Agha Ishakzai (alias (a) Mullah Gul Agha, (b) Mullah Gul Agha Akhund, (c) Hidayatullah, (d) Haji Hidayatullah, (e) Hayadatullah). Address: Pakistan. Date of birth: Approximately 1972. Place of birth: Band-e-Timor, Kandahar, Afghanistan. Other information: Is part of a recently created Taliban council that coordinates the collection of zakat (Islamic tax) from Baluchistan Province, Pakistan. Date of UN designation:20.7.2010. Date of designation referred to in Article 6(1)(b):20.7.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Gul Agha Ishakzai is the head of the Talibans financial commission and is part of a recently created Taliban council that coordinates the collection of zakat (Islamic tax) from Baluchistan Province, Pakistan. He has also collected money for suicide attacks in Kandahar, Afghanistan, and has been involved in the disbursement of funds to Taliban fighters and their families. A childhood friend of Taliban leader Mullah Mohammad Omar (TI.O.4.01), Gul Agha Ishakzai has served as Omars principal finance officer and one of his closest advisors. At one time, no one was allowed to meet Mullah Omar unless approved by him. He lived in the presidential palace with Omar during the Taliban regime. In December 2005, Gul Agha Ishakzai facilitated the movement of people and goods to Taliban training camps; in late 2006 he travelled abroad to obtain weapon parts. (60) Noor Jalal (alias Nur Jalal). Title: Maulavi. Grounds for listing: Deputy (Administrative) Minister of Interior Affairs of the Taliban regime. Date of birth: Approximately 1960. Place of birth: Kunar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (61) Qudratullah Jamal (alias Haji Sahib). Title: Maulavi. Grounds for listing: Minister of Information of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Gardez, Paktia province, Afghanistan. Nationality: Afghan. Other information: believed to be in the Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. (62) Saleh Mohammad Kakar (alias Saleh Mohammad). Date of birth: Approximately 1962. Place of birth: Nulgham Village, Panjwai District, Kandahar, Afghanistan. Nationality: Afghan. Other information: Has owned a car dealership in Kandahar, Afghanistan. Date of UN designation:4.11.2010. Date of designation referred to in Article 6(1)(b):4.11.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Saleh Mohammad Kakar is a narcotics trafficker who has run an organized smuggling network in Kandahar and Helmand Provinces, Afghanistan, which met Taliban logistical and financial needs. Prior to his arrest by Afghan authorities, Saleh Mohammad Kakar operated heroin-processing laboratories in the Band-e-Timor area of Kandahar Province that were protected by the Taliban. Kakar has been in contact with senior Taliban leaders, collected cash on their behalf from narco-traffickers, and managed and hid money belonging to senior Taliban members. He was also responsible for facilitating tax payments to the Taliban on behalf of narco-traffickers. Kakar has owned a car dealership in Kandahar and has provided the Taliban with vehicles for use in suicide attacks. (63) Rahamatullah Kakazada (alias (a) Rehmatullah, (b) Kakazada, (c) Mullah Nasir). Title: (a) Maulavi, (b) Mullah. Grounds for listing: Consul General, Taliban Consulate General, Karachi, Pakistan. Date of birth: 1968. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: D 000952 (Afghan passport issued on 7.1.1999). Other information: Taliban Governor of the province of Ghazni, Afghanistan, as of May 2007. Date of UN designation:25.1.2001. (64) Abdul Rauf Khadem. Title: Mullah. Grounds for listing: Commander of Central Corpus under the Taliban regime. Date of birth: Between 1958 and 1963. Place of birth: Uruzgan/Kandahar, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (65) Khairullah Khairkhwah (alias Mullah Khairullah Khairkhwah). Title: (a) Maulavi (b) Mullah. Grounds for listing: (a) Governor of Herat Province (Afghanistan) under the Taliban regime, (b) spokesperson of the Taliban regime, (c) Governor of Kabul province under the Taliban regime, (d) Minister of Internal Affairs under the Taliban regime. Date of birth: approximately 1963. Place of birth: Arghistan district, Kandahar province, Afghanistan. Nationality: Afghan. Other information: In custody as of June 2007. Date of UN designation:25.1.2001. Date of designation referred to in Article 6(1)(b):25.1.2001. (66) Abdul Razaq Akhund Lala Akhund. Title: Mullah. Grounds for listing: (a) Minister of Interior Affairs of the Taliban regime, (b) Chief of Kabul police under the Taliban regime. Date of birth: approximately 1958. Place of birth: Spin Boldak District, Kandahar province, Afghanistan, in the area bordering Chaman district, Quetta, Pakistan. Other information: believed to be in Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. (67) Jan Mohmmad Madani. Title: Mr Grounds for listing: ChargÃ © dAffaires, Taliban Embassy, Abu Dhabi. Nationality: Afghan. Date of UN designation:25.1.2001. (68) Zia-ur-Rahman Madani (alias (a) Ziaurrahman Madani, (b) Zaia u Rahman Madani, (c) Madani Saheb) Title: Maulavi. Grounds for listing: Governor of Logar Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1960. Place of birth: Taliqan, Takhar province, Afghanistan. Nationality: Afghan. Other information: (a) Involved in drug trafficking, (b) In charge of Talibans military affairs in Takhar province, Afghanistan, as of May 2007, (c) In charge of Nangarhar province. Date of UN designation:23.2.2001. (69) Abdul Latif Mansur (alias Abdul Latif Mansoor). Title: Maulavi. Grounds for listing: Minister of Agriculture of the Taliban regime. Date of birth: approximately 1968. Place of birth: Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. Other information: Member of Taliban Miram Shah Council, as of May 2007. Date of UN designation:31.1.2001. (70) Mohammadullah Mati. Title: Maulavi. Grounds for listing: Minister of Public Works of the Taliban regime. Place of birth: Arghandab district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (71) Matiullah. Title: Mullah. Grounds for listing: Director, Kabul Custom House under the Taliban regime. Date of birth: Approximately 1973. Place of birth: Daman district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (72) Akhtar Mohammad Maz-Hari. Title: Maulavi. Grounds for listing: Education AttachÃ ©, Taliban Consulate General, Peshawar, Pakistan. Date of birth: 1970. Place of birth: Kunduz, Afghanistan. Nationality: Afghan. Passport No: SE 012820 (Afghan passport issued on 4.11.2000). Other information: reportedly deceased in 2007. Date of UN designation:25.1.2001. (73) Fazl Mohammad Mazloom (alias (a) Molah Fazl, (b) Fazel Mohammad Mazloom). Title: Mullah. Grounds for listing: Deputy Chief of Army Staff of the Taliban regime. Date of birth: Between 1963 and 1968. Place of birth: Uruzgan, Afghanistan. Nationality: Afghan. Date of designation referred to in Article 6(1)(b):23.2.2001. Date of UN designation:23.2.2001. (74) Nazar Mohammad. Title: Maulavi. Grounds for listing: Governor of Kunduz Province (Afghanistan) under the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. (75) Mohammad Homayoon. Title: Eng. Grounds for listing: Deputy Minister of Water and Electricity of the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. (76) Mohammad Shafiq Mohammadi. Title: Maulavi. Grounds for listing: Governor of Khost Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1948. Place of birth: Uruzgan province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (77) Abdul Kabir Mohammad Jan (alias A. Kabir). Title: Maulavi. Grounds for listing: (a) Second Deputy, Economic affairs, Council of Ministers of the Taliban regime, (b) Governor of Nangarhar Province under the Taliban regime, (c) Head of Eastern Zone under the Taliban regime. Date of birth: approximately 1963. Place of birth: Zardran tribe, Paktja province, Afghanistan. Nationality: Afghan. Other information: Active in terrorist operations in Eastern Afghanistan, (b) Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. (78) Mohammad Rasul. Title: Maulavi. Grounds for listing: Governor of Nimroz Province (Afghanistan) under the Taliban regime. Date of birth: Between 1958 and 1963. Place of birth: Spinboldak district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (79) Mohammad Wali. Title: Maulavi. Grounds for listing: Minister of Department of Preventing Vice and Propagating Virtue of the Taliban regime. Date of birth: Approximately 1965. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: In his position at the Ministry of Preventing Vice and Propagating Virtue under the Taliban regime, Mohammad Wali frequently used torture and other means to intimidate the population. Mohammad Wali remains be active within the Taliban in Kandahar Province, Afghanistan, following the fall of the Taliban regime. (80) Mohammad Yaqoub. Title: Maulavi. Grounds for listing: Head of BIA under the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. (81) Amir Khan Motaqi (alias Amir Khan Muttaqi). Title: Mullah. Grounds for listing: (a) Minister of Education of the Taliban regime, (b) Taliban representative in UN-led talks during the Taliban regime. Date of birth: Approximately 1968. Place of birth: Helmand province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (82) Abdulhai Motmaen. Title: Maulavi. Grounds for listing: Director, Information and Culture Dept, Kandahar, Afghanistan during the Taliban regime. Date of birth: Approximately 1973. Place of birth: Zabul province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (83) Allah Dad Tayeb Wali Muhammad (alias (a) Allah Dad Tayyab, (b) Allah Dad Tabeeb). Title: (a) Mullah, (b) Haji. Grounds for listing: Deputy Minister of Communication of the Taliban regime. Date of birth: approximately 1963. Place of birth: Kandahar city, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (84) Najibullah Muhammad Juma (alias Najib Ullah). Title: Maulavi. Grounds for listing: Consul General, Taliban Consulate General, Peshawar, Pakistan. Date of birth: 1954. Place of birth: Farah. Nationality: Afghan. Passport No: 00737 (Afghan passport issued on 20.10.1996). Date of UN designation:25.1.2001. (85) Mohammad Naim (alias Mullah Naeem). Title: Mullah. Grounds for listing: Deputy Minister of Civil Aviation of the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. (86) Nik Mohammad. Title: Maulavi. Grounds for listing: Deputy Minister of Commerce of the Taliban regime. Nationality: Afghan. Date of UN designation:31.1.2001. (87) Hamdullah Nomani. Title: Maulavi. Grounds for listing: High-ranking official in the Ministry of Higher Education under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Ghazni province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (88) Mohammad Aleem Noorani. Title: Mufti. Grounds for listing: First Secretary, Taliban Consulate General, Karachi. Nationality: Afghan. Date of UN designation:25.1.2001. (89) Nurullah Nuri. Title: Maulavi. Grounds for listing: (a) Governor of Balkh Province (Afghanistan) under the Taliban regime, (b) Head of Northern Zone under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Shahjoe district, Zabul province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (90) Abdul Manan Nyazi (alias (a) Abdul Manan Nayazi, (b) Abdul Manan Niazi, (c) Baryaly, (d) Baryalai). Title: Mullah. Grounds for listing: Governor of Kabul Province under the Taliban regime. Date of birth: approximately 1968. Place of birth: Pashtoon Zarghoon district, Herat province, Afghanistan. Nationality: Afghan. Other information: Taliban member responsible for Herat province. Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. Date of designation referred to in Article 6(1)(b):25.1.2001. (91) Mohammed Omar. Title: Mullah. Grounds for listing: Leader of the Faithful (Amir ul-Mumineen), Afghanistan. Date of birth: Approximately 1966. Place of birth: Uruzgan province, Adehrawood village. Nationality: Afghan. Date of UN designation:31.1.2001. (92) Abdul Jabbar Omari. Title: Maulavi. Grounds for listing: Governor of Baghlan Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Zabul, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (93) Mohammad Ibrahim Omari. Title: Alhaj. Grounds for listing: Deputy Minister of Frontier Affairs of the Taliban regime. Date of birth: Approximately 1958. Place of birth: Zadran valley, Khost province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (94) Nooruddin Turabi Muhammad Qasim (alias Noor ud Din Turabi). Title: (a) Mullah (b) Maulavi. Grounds for listing: Minister of Justice of the Taliban regime. Date of birth: approximately 1963. Place of birth: (a) Kandahar, Afghanistan, (b) Chora district, Uruzgan province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Date of designation referred to in Article 6(1)(b):25.1.2001. (95) Abdul Salam Hanafi Ali Mardan Qul (alias (a) Abdussalam Hanifi, (b) Hanafi Saheb). Title: (a) Mullah, (b) Maulavi. Grounds for listing: Deputy Minister of Education of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Darzab district, Faryab district, Afghanistan. Nationality: Afghan. Other information: (a) Taliban member responsible for Northern Afghanistan as of May 2007, (b) Involved in drug trafficking. Date of UN designation:23.2.2001. (96) Abdul Ghafar Qurishi (alias Abdul Ghaffar Qureshi). Title: Maulavi. Grounds for listing: Repatriation AttachÃ ©, Taliban Embassy, Islamabad. Nationality: Afghan. Date of UN designation:25.1.2001. (97) Yar Mohammad Rahimi. Title: Mullah. Grounds for listing: Minister of Communication of the Taliban regime. Date of birth: Approximately 1953. Place of birth: Panjwae district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (98) Mohammad Hasan Rahmani. Title: Mullah. Grounds for listing: Governor of Kandahar Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Panjwae district, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (99) Habibullah Reshad. Title: Mullah. Grounds for listing: Head of Investigation Department under the Taliban regime. Date of birth: Between 1968 and 1973. Place of birth: Ghazni province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (100) Abdulhai Salek. Title: Maulavi. Grounds for listing: Governor of Uruzgan Province (Afghanistan) under the Taliban regime. Nationality: Afghan. Other information: Reportedly deceased. Date of UN designation:23.2.2001. Date of designation referred to in Article 6(1)(b):23.2.2001. (101) Sanani. Title: Maulavi. Grounds for listing: Head of Dar-ul-Efta under the Taliban regime. Date of birth: Approximately 1923. Place of birth: Zabul province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (102) Noor Mohammad Saqib. Grounds for listing: Chief Justice of Supreme Court under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Bagrami district, Kabul province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (103) Ehsanullah Sarfida. Title: Maulavi. Grounds for listing: Deputy Minister of Security (Intelligence) of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Qarabagh district, Ghazni province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (104) Saduddin Sayyed (alias (a) Sadudin Sayed, (b) Sadruddin). Title: (a) Maulavi, (b) Alhaj, (c) Mullah. Grounds for listing: (a) Vice- Minister of Work and Social Affairs of the Taliban regime, (b) Mayor of Kabul City under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Chaman district, Pakistan. Date of UN designation:25.1.2001. (105) Qari Abdul Wali Seddiqi. Grounds for listing: Third Secretary under the Taliban regime. Date of birth: 1974. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: D 000769 (Afghan passport issued on 2.2.1997). Date of UN designation:25.1.2001. (106) Abdul Wahed Shafiq. Title: Maulavi. Grounds for listing: Deputy Governor of Kabul Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Ningarhar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (107) Said Ahmed Shahidkhel. Title: Maulavi. Date of birth: approximately 1975. Place of birth: Central Ghazni province, Afghanistan. Nationality: Afghan. Other information: (a) Deputy Minister of Education (Taliban regime), (b) was in custody in July 2003 in Kabul, Afghanistan. Date of UN designation:23.2.2001. (108) Akhtar Mohammad Mansour Shah Mohammed (alias (a) Akhtar Mohammad Mansour Khan Muhammad, (b) Akhtar Muhammad Mansoor, (c) Akhtar Mohammad Mansoor). Title: (a) Maulavi, (b) Mullah. Grounds for listing: Minister of Civil Aviation and Transportation of the Taliban regime. Date of birth: Approximately 1960. Place of birth: (a) Kandahar, Afghanistan, (b) Kalanko Joftian, Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. Other information: (a) Repatriated to Afghanistan in September 2006, (b) Member of Taliban leadership, (c) Involved in drug trafficking, (d) Active in the provinces of Khost, Paktia and Paktika, Afghanistan as of May 2007; Taliban Governor of Kandahar as of May 2007. Date of UN designation:25.1.2001. (109) Shamsudin. Title: Maulavi. Grounds for listing: Governor of Wardak (Maidan) Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Keshim district, Badakhshan province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (110) Mohammad Sharif. Grounds for listing: Deputy Minister of Interior Affairs of the Taliban regime. Nationality: Afghan. Date of UN designation:25.1.2001. (111) Shams Ur-Rahman Sher Alam (alias (a) Shamsurrahman (b) Shams-u-Rahman). Title: (a) Mullah (b) Maulavi. Grounds for listing: Deputy Minister of Agriculture of the Taliban regime. Place of birth: Suroobi district, Kabul province, Afghanistan. Nationality: Afghan. Other information: Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:23.2.2001.Date of designation referred to in Article 6(1)(b):23.2.2001. (112) Abdul Ghafar Shinwari. Title: Haji. Grounds for listing: Third Secretary, Taliban Consulate General, Karachi, Pakistan. Date of birth:29.3.1965. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Passport No: D 000763 (issued on 9.1.1997). Date of UN designation:25.1.2001. (113) Mohammad Sarwar Siddiqmal. Grounds for listing: Third Secretary, Taliban Embassy, Islamabad. Nationality: Afghan. Date of UN designation:25.1.2001. (114) Sher Mohammad Abbas Stanekzai. Grounds for listing: Deputy Minister of Public Health of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Logar province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (115) Taha. Title: Maulavi. Grounds for listing: Governor of Paktia Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Ningarhar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (116) Tahis. Title: Hadji. Grounds for listing: Deputy Minister of Civil Aviation of the Taliban regime. Nationality: Afghan. Date of UN designation:31.1.2001. (117) Abdul Raqib Takhari. Title: Maulavi. Grounds for listing: Minister of Repatriation of the Taliban regime. Date of birth: Between 1968 and 1973. Place of birth: Takhar province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (118) Walijan. Title: Maulavi. Function: Governor of Jawzjan Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Quetta, Pakistan. Date of UN designation:23.2.2001. (119) Nazirullah Ahanafi Waliullah (alias Nazirullah Aanafi Waliullah). Title: (a) Maulavi, (b) Haji. Grounds for listing: Commercial AttachÃ ©, Taliban Embassy, Islamabad, Pakistan. Date of birth: 1962. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Passport No: D 000912 (Afghan passport issued on 30.6.1998). Other information: Repatriated to Afghanistan in October 2006. Date of UN designation:25.1.2001. Date of designation referred to in Article 6(1)(b):25.1.2001. (120) Abdul-Haq Wasiq (alias Abdul-Haq Wasseq). Title: Maulavi. Grounds for listing: Deputy Minister of Security (Intelligence) of the Taliban regime. Date of birth: Approximately 1975. Place of birth: Central Ghazni province, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. Date of designation referred to in Article 6(1)(b):31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul-Haq Wasiq is allied with Gulbuddin Hekmatyar (QI.H.88.03). Under the Taliban regime, he held successive positions as local commander in Nimroz and Kandahar provinces. He then became Deputy Director General of Intelligence, reporting to Qari Ahmadullah (TI.A.81.01.). In this function, he was in charge of handling relations with Al-Qaeda network-related foreign fighters and their training camps in Afghanistan. He was also known for his repressive methods against Taliban opponents in the South of Afghanistan. (121) Mohammad Jawad Waziri. Grounds for listing: UN Department, Ministry of Foreign Affairs of the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. (122) Abdul Rahman Zahed (alias Abdul Rehman Zahid). Title: Mullah. Grounds for listing: Deputy Minister of Foreign Affairs of the Taliban regime. Date of birth: between 1963 and 1968. Place of birth: Logar province, Kharwar district, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (123) Mohammad Zahid. Title: Mullah. Grounds for listing: Third Secretary, Taliban Embassy, Islamabad, Pakistan. Date of birth: 1971. Place of birth: Logar, Afghanistan. Nationality: Afghan. Passport No: D 001206 (issued on 17.7.2000). Date of UN designation:25.1.2001. ANNEX II LIST OF COMPETENT AUTHORITIES IN THE MEMBER STATES AND ADDRESS FOR NOTIFICATIONS TO THE EUROPEAN COMMISSION (To be completed by the Member States) A. Competent authorities in each Member State: BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.government.bg CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://www.um.dk/da/menu/Udenrigspolitik/FredSikkerhedOgInternationalRetsorden/Sanktioner/ GERMANY http://www.bmwi.de/BMWi/Navigation/Aussenwirtschaft/Aussenwirtschaftsrecht/embargos.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id = 28519 GREECE http://www.mfa.gr/www.mfa.gr/en-US/Policy/Multilateral + Diplomacy/Global + Issues/International + Sanctions/ SPAIN http://www.maec.es/es/MenuPpal/Asuntos/Sanciones%20Internacionales/Paginas/Sanciones_%20Internacionales.aspx FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/MAE/IT/Politica_Europea/Deroghe.htm CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/ MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS http://www.minbuza.nl/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id = 12750&LNG = en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.min-nestrangeiros.pt ROMANIA http://www.mae.ro/node/1548 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM www.fco.gov.uk/competentauthorities B. Address for notifications to or other communication with the European Commission: European Commission Service for Foreign Policy Instruments CHAR 12/106 1049 Bruxelles/Brussel BELGIQUE/BELGIÃ  E-mail: relex-sanctions@ec.europa.eu Tel. +32 22955585